Per Curiam.
The service of summons by publication in such a case as this should have been made in accordance with the provisions of the Code of Civil Procedure. The four Codes constitute but one statute (Pol. Code, § 4480), and we are of opinion that the provisions of the Political Code must be read in connection with the provisions of the Code of Civil Procedure on this subject. Under these latter provisions there must have been an affidavit for publication of summons and an order of the court or judge thereon
The judgment and order arc reversed and the cause remanded.